UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.4)1 Neuberger Berman Real Estate Securities Income Fund Inc. (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 64190A103 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 21, 2007 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON WESTERN INVESTMENT LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,641,867.183 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 1,641,867.183 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,641,867.183 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON OO 2 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON ARTHUR D. LIPSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,641,867.183 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 1,641,867.183 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,641,867.183 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.9% 14 TYPE OF REPORTING PERSON IN 3 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON WESTERN INVESTMENT HEDGED PARTNERS L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 807,645 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 807,645 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 807,645 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON WESTERN INVESTMENT ACTIVISM PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 833,194 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 833,194 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 833,194 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.5% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 800,410 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 800,410 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 800,410 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON BENCHMARK PLUS PARTNERS, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 532,000 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 532,000 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 532,000 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.6% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON BENCHMARK PLUS MANAGEMENT, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,332,410 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 1,332,410 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,332,410 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.0% 14 TYPE OF REPORTING PERSON OO 8 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON ROBERT FERGUSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,332,410 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 1,332,410 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,332,410 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.0% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 64190A103 1 NAME OF REPORTING PERSON SCOTT FRANZBLAU 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,332,410 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 1,332,410 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,332,410 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.0% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 64190A103 The following constitutes Amendment No. 4 (“Amendment No. 4”) to the Schedule 13D filed by the undersigned.This Amendment No. 4 amends the Schedule 13D as specifically set forth. Item 3 is hereby amended and restated as follows: The aggregate purchase price of the 1,641,867.183 Shares beneficially owned by WILLC is approximately $29,330,946, including brokerage commissions. The Shares beneficially owned by WILLC consist of approximately 1,028.183 Shares, 900 of which were acquired with WILLC's working capital and approximately 128.183 of which were acquired through the Issuer’s dividend repurchase plan, 807,645 Shares that were acquired with WIHP's working capital and 833,194 Shares that were acquired with WIAP's working capital.The aggregate purchase price of the 1,332,410 Shares beneficially owned by BPM is approximately $23,714,260, including brokerage commissions.The Shares beneficially owned by BPM were acquired with the working capital of each of BPIP and BPP. Item 4 is hereby amended to add the following: On December 21, 2007, WILLC delivered a letter to the Corporate Secretary of the Issuer submitting, pursuant to Rule 14a-8 of the Securities Exchange Act of 1934, as amended (the "1934 Act"), a proposal requesting that the Board of Directors immediately establish a special committee consisting solely of independent directors to investigate suitable alternatives to replace the Issuer’s current investment manager, Neuberger Berman Management Inc. (the "14a-8 Proposal").A copy of this letter is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 5(a) is hereby amended and restated as follows: (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 33,316,439 Shares outstanding as of November 29, 2007, as reported in Amendment No. 1 to the Issuer’s Registration Statement on Form N-14 filed with the Securities and Exchange Commission on December 12, 2007. As of the close of business on December 21, 2007, WIHP, WIAP, BPIP and BPP beneficially owned 807,645, 833,194, 800,410 and 532,000 Shares, respectively, constituting 2.4%, 2.5%, 2.4% and 1.6%, respectively, of the Shares outstanding.Each of WILLC and Mr. Lipson beneficially owned 1,641,867.183 Shares, constituting approximately 4.9% of the Shares outstanding.Each of BPM, Mr. Franzblau and Mr. Ferguson beneficially owned 1,332,410 Shares, constituting approximately 4.0% of the Shares outstanding. As the general partner and managing member of WIHP and WIAP, respectively, WILLC may be deemed to beneficially own the 1,640,839 Shares beneficially owned in the aggregate by WIHP and WIAP, in addition to the approximately 1,028.183 Shares it owns directly.As the managing member of WILLC, Mr. Lipson may be deemed to beneficially own the 1,641,867.183 Shares beneficially owned by WILLC.As the managing member of BPIP and BPP, BPM may be deemed to beneficially own the 1,332,410 Shares beneficially owned in the aggregate by BPIP and BPP. As the managing members of BPM, Messrs. Franzblau and Ferguson may be deemed to beneficially own the 1,332,410 Shares beneficially owned by BPM. 11 CUSIP NO. 64190A103 Item 5(c) is hereby amended to add the following: (c)Schedule A attached hereto reports all transactions in the Shares by the Reporting Persons during the past 60 days.Except where otherwise noted, all of such transactions were effected in the open market. Item 7 is hereby amended to add the following Exhibit: Exhibit 99.1 Letter from Western Investment LLC to Neuberger Berman Real Estate Securities Income Fund Inc., dated December 21, 2007, submitting a 14a-8 proposal for consideration at the 2008 Annual Meeting. 12 CUSIP NO. 64190A103 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 26, 2007 WESTERN INVESTMENT LLC By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT HEDGED PARTNERS L.P. By: Western Investment LLC, Its General Partner By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member WESTERN INVESTMENT ACTIVISM PARTNERS LLC By: Western Investment LLC, Its Managing Member By: /s/ Arthur D. Lipson Name: Arthur D. Lipson Title: Managing Member /s/ Arthur D. Lipson ARTHUR D. LIPSON 13 CUSIP NO. 64190A103 BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C., Its Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member BENCHMARK PLUS PARTNERS, L.L.C. By: Benchmark Plus Management, L.L.C., Its Managing Member By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member BENCHMARK PLUS MANAGEMENT, L.L.C. By: /s/ Scott Franzblau Name: Scott Franzblau Title: Managing Member By: /s/ Robert Ferguson Name: Robert Ferguson Title: Managing Member /s/ Scott Franzblau ROBERT FERGUSON /s/ Robert Ferguson SCOTT FRANZBLAU 14 CUSIP NO. 64190A103 SCHEDULE A Transactions in the Shares During the Past 60 Days Shares of Common Stock Purchased / (Sold) Price Per Share($) Date of Purchase / Sale WESTERN INVESTMENT HEDGED PARTNERS L.P. (5,000) 14.6552 11/01/07 (9,400) 14.2903 11/02/07 (3,400) 14.0633 11/05/07 (5,100) 13.9212 11/07/07 (5,100) 13.7828 11/08/07 (200) 14.3373 11/13/07 (10,000) 14.3557 11/14/07 (1,300) 14.0734 11/15/07 WESTERN INVESTMENT ACTIVISM PARTNERS LLC (5,000) 14.6552 11/01/07 (10,100) 14.2893 11/02/07 (3,300) 14.0633 11/05/07 (5,100) 13.9212 11/07/07 (5,000) 13.7828 11/08/07 (300) 14.0173 11/16/07 (2,800) 13.6001 11/19/07 WESTERN INVESTMENT LLC None ARTHUR D. LIPSON None BENCHMARK INSTITUTIONAL PARTNERS, L.L.C. None BENCHMARK PLUS PARTNERS, L.L.C. None BENCHMARK PLUS MANAGEMENT, L.L.C. None 15 CUSIP NO. 64190A103 SCOTT FRANZBLAU None ROBERT FERGUSON None 16 CUSIP NO. 64190A103 EXHIBIT INDEX Exhibit Number Letter from Western Investment LLC to Neuberger Berman Real Estate Securities Income Fund Inc., dated December 21, 2007, submitting a 14a-8 proposal for consideration at the 2008 Annual Meeting. 99.1 17
